Mrs. Cochran, the appellant, was married to B.R. Way, deceased, late of the County of Dorchester, S.C. She obtained a divorce from Way in the State of Georgia — the judgment of divorce being dated June 25, 1921. Way died July 15, 1921. Prior to that date the appellant had married Cochran. It appears from the record that, in the suit for divorce brought in the Georgia Courts, the defendant in that suit, B.R. Way, a resident and citizen of this State, was served by publication; that he was never a resident of the State of Georgia; and that no personal service of process was ever made on Way within the jurisdiction of the Georgia Court.
In those circumstances I am not prepared to agree to the Master's conclusion that the Georgia divorce was such a judgment as the Courts of this State are bound to recognize as legal, valid, and binding "under the full faith and credit" provision of the United States Constitution. That judgment *Page 295 
of divorce procured by the wife — Mrs. Cochran, the appellant — was properly held to estop her in this action from claiming as the widow of Way a distributive share in the personal estate of the deceased, Way. See Scheper v.Scheper, 125 S.C. 89; 118 S.E., 178. But further than that I am not prepared to go.